Citation Nr: 0113583	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-16 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.

By a rating action dated in June 1968 the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York denied service connection for bilateral defective 
hearing.  The veteran was notified of the service connection 
denial by a letter dated in July 1968; however, he failed to 
file a timely appeal therefrom and that action became final.  
38 U.S.C.A. § 4005 (1968); 38 C.F.R. § 19.129(a) (1968).

Recently, the veteran submitted additional evidence to reopen 
his claim of entitlement to service connection for bilateral 
defective hearing.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision by the RO in Buffalo, New York, wherein the 
veteran's application to reopen his claim of service 
connection for bilateral defective hearing was denied. 


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral defective 
hearing was denied by a rating decision dated in June 1968; 
the veteran did not appeal this denial.

2.  Evidence added to the record since June 1968 includes 
evidence that is relevant and probative to the issue at hand, 
and is not so significant it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A June 1968 rating decision that denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing is final.  38 U.S.C.A. § 1110, 4005; 38 C.F.R. 
§ 3.104(a), 3.303, 19.129(a); 20.1103 (1968).

2.  Evidence received since the June 1968 rating decision is 
not new and material and the issue of entitlement to service 
connection for bilateral defective hearing is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A June 1968 rating decision denied the veteran's claim of 
service connection for bilateral defective hearing.  Although 
the veteran was given written notification of this 
determination in July 1968, a timely appeal was not 
thereafter received.  The rating decision, therefore, became 
final. .  38 U.S.C.A. § 1110, 4005; 38 C.F.R. § 3.104(a), 
3.303, 19.129(a); 20.1103.

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of a appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

In the case at hand, the evidence available for the RO's 
consideration at the time of the June 1968 decision included 
service medical records and a report from the veteran's 
private physician.  Service records show that the veteran 
served as a cannoneer during World War II.  Induction and 
separation medical reports indicate that a "whispered 
voice" test was performed for each examination, which 
rendered identical normal results of 15/15 bilaterally.  The 
report from his private physician dated in May 1968 indicates 
no evidence of canal, tympanic membrane or middle ear 
disease.  He was noted to have high frequency sensorineural 
hearing loss secondary to being a gunner in World War II.  
There was no evidence of loss of positional sense or 
Rombergism.

Upon consideration of this evidence, the RO denied service 
connection for bilateral hearing loss finding that there was 
no evidence of hearing loss in service.

Evidence submitted to the VA since the 1968 RO decision 
consists of treatment records from the VA Outpatient Clinic 
(OPC) in Rochester, New York.  Records dated in July 1997 
show that the veteran had bilateral hearing loss and wore two 
hearing aids.  An Audiology report dated in October 1997 
shows that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
70
95
105
LEFT
40
55
65
95
105

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.

Also submitted were medical records from a private hearing 
instrument company, dated from 1992 to 2000.  It was 
indicated on the 2000 report that the veteran had moderate 
low frequency sloping to profound high frequency 
sensorineural hearing loss.

The treatment record and the evaluation report are new 
because they were not previously of record and, therefore, 
cannot be said to be redundant.  The treatment record and the 
evaluation report are not relevant to and probative of the 
issue at hand because, while they provide evidence that the 
veteran presently has bilateral defective hearing, this 
evidence does not contribute to a more complete picture of 
the circumstances surrounding the origin of a appellant's 
injury or disability (see Hodge).  That is, this new evidence 
does not contain any statement relating the present hearing 
loss to events in service.

In conclusion, the Board finds that the veteran has not 
presented new and material evidence in support of his claim 
and that, accordingly, his claim is not reopened.

The Board views the above discussion as sufficient to inform 
the appellant of the elements necessary to reopen his claim 
for service connection for a hearing loss.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for bilateral 
defective hearing, the claim denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 



